     Case 1:18-cv-00152-H Document 27 Filed 07/27/21              Page 1 of 11 PageID 145



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

 TIMOTHY JOHNSON,
 Instrtutional ID No. 12712-064

                                     Plaintiff,

                                                              No.   1:18-CV-00152-H

 OFFICER RAMOS,         et al.,


                                  Defendants.

                   ORDER ACCEPTING'WITII MODIFICATIONS
          THE FI}IDINGS, CONCLUSIONS, AIID RXCOMMENDATION OF
                   TIIE IINITED STATES MAGISTRATE trUDGE

        The United States Magisrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court made an

independent examinafion of the record in this case and reviewed the Magistrate Judge's

report for plain error. Finding none, the Court accepts the findings, conclusions, and

recommendation of the United States Magistrate. The Court also supplements those

findings and conclusions with the additional discussion of Plaintiffs claims beiow.

        As explained below, and as recommended by the Magistrate Judge, this case is

dismissed under 28 U.S.C. $$ 1915(e)(2XB) and 1915A for farlure to state a ciaim. But in

addition to the analysis provided by the Magistrate Judge, the Court also finds that no Bivens

remedy is available to Plaintiff, that his claims for monetary damages are Heck-barred, and

that his claims for injunctive relief are now moot.

l.      Background

         PlaintiffTimothy Johnson filed this civil-rights action pursuant to 42 U.S.C. $ 1983,

which allows plaintiffs to bring claims for the deprivation of civil rights against officials
  Case 1:18-cv-00152-H Document 27 Filed 07/27/21                  Page 2 of 11 PageID 146



acting under color of state law. (See Dkt. No. 3 at 31.) Plaintiff alleges claims against

twenry employees of federal correctional facilities in both Big Spring and Talladega for

violating his procedural due process rights with regard to a prison-disciplhary proceeding.

(Dkt. No. 3.)

       Specifically, P1aintiff claims that his due process rights were violated when

(1) defendants made or allowed false statements to be made about him, (2) he was not

issued an incident report within rwenty-four hours, (3) an investigation ofhis conduct began

before an incident report was issued, and (4) he was refused access to the original incident

and DHO reports after amended versions of those reports were given to         him.   (See id.)


Plaintiffassefis that after a disciplinary hearing, he was convicted of stalking an official. He

claims that after he was transferred to the higher-security institution at Talladega, he was

granted a rehearing. (Dkt. No. 24      at3.) But he was again found guilty of stalking. (Id.) As

a result, he alleges that he   lost thirty days of good-time credit and he was transferred to a

higher securiry-level Federal Correctional Institution. (Id.)    Plantff   admits that his

disciplinary conviction has not been invalid ated. (Id. at 4.)

       Plaintiff seeks monetary damages in the amount of $900,000, restoration of his good-

time credits, and transfer to either a privately owned prison, a lower security-level (camp)

faciliry, or home confinement. (Dkt. No. 3 at 16.)

2.     Discussion

       A                                     are not statrtorily accounted
                Plaintiffs civil-rights claims                                   for,   alnd Bivens
                should not be extended to account for tlem.

       The only proper means by which plaintiff could bring his civil-rights claims is

unavailable in this case. The Supreme Court has established that citizens may be entitled to

remedies for harms caused by federal officials acting undff color of federal 1aw, even when

                                                   2
    Case 1:18-cv-00152-H Document 27 Filed 07/27/21                         Page 3 of 11 PageID 147



those harms are not statutorily accounted for. Bfuens v. Six Unknown Named Agenx of Federal

Bureau of Narcotics, 403 U.S. 388, 390 (1971). The            Fifth Circuit   has recognized that a Bivens

acfion is "analogous to an action under Section 1983," as the only difference is that Section

1983 is used to bring claims against state officials, whereas Bivens rs used to bring claims

against federal officials. Evans v. Ball,168 F.3d 856, 863 (5th Cir. 1999), abrogated on other

grounds by Castellano   tt.   Fragozo,352F.3d 939 (5th Cil. 2003). Moreover, the Fifth Circuit

does not distinguish between the fwo t]?es of          claims. Espinal      r Bemis,464 F. App'x.      250,

251 (5th Clt. 2012) (ciing Izen v. Catalina,398 F.3d 363, 367 (5th Cir. 2005).

           Federal courts routinely constue complaints brought by federal prisoners alleging

constitutional violations       as Bfuens   claims. "Because pro    se   complaints are liberally

construed, the courts apply $ 1983 or Bivens according to the actual nature ofthe claims, not

the label or charactetrzatron of a pro se plaintiff.      "   Montgomery v. Deitelbaum, No. 3:09-CV-

2407-M-BH,2010 WL 582146, at *2 (N.D. Tex. Feb. 18, 2010) (citation ornrtted);                      see dlso


Ashcrofi   r lqbal, 556 U .5. 662, 67 5-7 6 (2009) ("In the limited settings where Bivens does
apply, the implied cause ofaction is the'federal analog to suits brought against state officials

under . . . 42 U.S.C. $ 1983."') (crtations omitted); Abate         v. Southem Pac. Transp.   Co.,993

F   .2d 107 , 110 n.14 (5th    Cr.   1993) (noting that Bivens applies to constitutional actions by

federal, rather than state, officials).

           However, the Court has rcstricted Bivens remedies to only three scenarios: (1) the

Fourth Amendment prohibition against unreasonable searches and seizures; (2) the Due

Process Clause of the Fifth Amendment for gender discrimination; and (3) the Cruel and

Unusual Punishments Clause of the Eighth Amendment for failure to provide medical

treatment. Rrokuv. Cole,726 F. App'x.201,205 (5th Cir.2018)(crtngZiglarv. Abbasi,                        137



                                                      3
  Case 1:18-cv-00152-H Document 27 Filed 07/27/21                         Page 4 of 11 PageID 148



S.Ct. 1843, 1854-55 (2017)). Expansion of Biyens remedies "is now considered a disfavored

judicial activity, " and the courts have consistently refused to extend rivens to any new

context or category ofdefendants. Butler          !.   Porter,999F.3d287,293 (sthCitr.2027);        see also


Hemandezv.Mesa,885F.3d811,823(5thCil.2018)(enbanc),                        afrtd, 140 SCt.735(2020).

               i.       Plaintitrs civil-rights 6laims prssent a new context.

       Plaintiffs claims are facmatly distinct from prevrotts Bivens             cases and should be


considered as arising under a new context for Biuens pvrposes. The Fifth Circuit has

determined that the fust step in considering a Bivens claim is deciding whether or not              it

represents a new context. Butts v. Martin,877 F.3d 571, 587 (5th Cir. 2017). To make this

determination, the Fifth Circuit has adopted the test used by t]le supreme Cotxt rn Ziglar,

which simply asks "whether the case is different in a meaningful way from previovs Bittens

cases." Cantuv.Moody,933F.3d414,423(5thCtt.2019)(ciingZiglat,                         137 S.Ct. at 1859).

Amongst other factors, the Ziglar Cotrt held that a case could be different in a meaningful

way if it involved a different constitutional right, the presence ofspecial factors that previous

Biyens cases had not considered, ot     if the    leve1   ofgenerality oI specificify ofthe official

action differed from previously considered cases. Cantu,933 F.3d at 423 (crtng Ziglar, 137

S. Ct. at 1859-60).

       The Supreme Court has used these factors to reject the extension of Bivens remedies

to Fifth Amendment Due Process claims for wrongful denial of Social Securiry disabiliry

benefits and unlawful termination. Schweiker v. Chilicky,487 U.S. 412, 420 (1988); Chappell

y. Wallace,462U.S.296,305 (1983). The Court distinguished each of these cases from the

10ne instance in    which it extelded   Biverrs   to a Fifth Amendment Due Process claim for

unlawful termination on the basis of gender discrimination.              See   Davis v. Passman, 442 U .5.



                                                          4
  Case 1:18-cv-00152-H Document 27 Filed 07/27/21                        Page 5 of 11 PageID 149



228, 249 (1979). Though Chappell presented an extremely similar factual resume to Ddl,s,

the Court refusedto extend Bit    eas   there on the grounds that the plaintiffwas a military

service member rather than a conglessional employee, as was the case in Davis. Chappell,

462 U .5. at 305. Further , rhe Schweiker Court held that Congress is the appropriate body to

create "new substantive liability, " as it is the entity in the best position to do so. Schweiker,

487 U. S. at 426-27 (crtng Bush tt. Lucas, 462 U .5. 367, 388       (1   983).

       Plaintiffs Fifth Amendment Due Process claims present               a   new context because they

differ significantly from the claims Bivenswas extended to in Davis in meaningful ways. In

Chappell, the   plaintiffwas asserting   a   vioiation of the same clause of the same amendment in

the same way as the platntrff in Davis, and the Supreme Court still found that Bivezs should

not be extended to that plaintiffs claims. Plaintiffs claims, though arising under the Due

Process Clause of the Fifth Amendment, differ flom thos e in Dayis tn that they do not at all

concem discrimination on the basis of sex or unlawful termination. These differences are

sigrificantly more meaningful than those deemed sufficient to refrrse extension of Bivens in

Chappell; thus,   Plaintiffs claims arise under    a new context.


                  ii.   This Court will not recognize a llLew Bivens actiot.

        For situations that present new contexts, Bivens rcmedres may not be created if there

are special factors which indicate that Congress "might doubt the eflficary or necessity"          of

the remedy. Ziglar, 137 S.Ct. at i848. Further, Bivens remedies are notto be created where

there exists an altemative remedial process for protecting the plainfiffs interest. Id. at 1858.

The Supreme Court has reiterated on numerous occasions that expanding Bhters remedies to

new facts is a "disfavored judicial activity," that the doctrine is a "byproduct ofan ancient

regime,,, and that Congress is in a better position than the Judiciary to create new legal


                                                     5
    Case 1:18-cv-00152-H Document 27 Filed 07/27/21                            Page 6 of 11 PageID 150



liability. Seeid.at1848(ctttngAshuof                 v.   Iqbal,556U.S.662,6"15 (2009)); Schweitur,487

U   .S   . at 426-27 (citrlrg Bush , 462 U   .S   . at 390) .

            The "special factor" inquiry concentrates on whether the Judiciary is well-suited to

balance the costs and benefits of creating new Bivens rcmedies. Ziglar, 137 S.Ct. at 1857-58.

To be a special factor, a factor must cause a coufi to hesitate before answering yes to that

question, and the answer will most often be that Congress is better suited to do so. Id. at

1857-58.

            ln Ziglar, the Court refusedto extend            Bivefis to qeate a remedy for illegal aliens

seeking damages for alleged Fourth and Fifth Amendment violafions by federal prison

officials. Id. at l85l-52. There, the Court was presented with facts very similar to those in

Carlson v. Green,      M6 U.S.   14 (1980), one of the three cases in         which   a Bivens remedy   was

extended by the Court. Ziglar, 737 S.Ct. at 1864. It distinguished the fwo cases, however on

the grounds that Carlson concemed Eighth Amendment rights as opposed to Fourth or Fifth;

altemative remedies, such as a writ of habeas corpus or an injunction, would have been

available      n   Ziglar, and the Prison Litigation Reform Act of 1995 (PLRA), enacted fifteen

years after Carlson was decided, did not provide a standalone damages remedy against

federal jailers. Id. at 1865. The Court interpreted the Congressional silence tegarding

damages remedies in the PLRA to suggest that Congless does not want a damages remedy

for these harms. Id.

            Several of the same special factors which the Court cited to refuse extending Bivens in

Ziglar apply to Plaintiff, and altemative remediai schemes exist by which he could have

sought relie( so this Court will not recogrrize anew Bivens action. Like the plaintiff in

Ziglar, Pla:r:ltiff had alternative means of pursuing the relief he sought, either through a writ


                                                                6
    Case 1:18-cv-00152-H Document 27 Filed 07/27/21                      Page 7 of 11 PageID 151



ofhabeas corpus or an injunction. Additionally, the Congressional silence on the issue               of

damages remedies to be enforced against federal jailers persists as a special factor warranting

hesitation. For these reasons, Plaintiffhas failed to state a claim un der Bivens andhis claims

must be dismissed.

          B.     Plaintiffs claim for restoration of good-time credits is inappropriate in the
                 context of a civil-rights complaint.

          Plaintiff also   seeks   relief that is unavailable to him in a civil-rights action. The

Supreme Court has established that a plaintiff seeking relief pursuant to a civil-rights claim

cannot challenge the fact or duration ofhis confinement or recover good-time credits lost in

a   prison-disciplinary proceeding. Preiserv. Rodiguez,411U.S. 475,493 (1973). In Preiser,

the Supreme Court addressed the potential overlap between civil rights and habeas corpus

claims that prisoners could bring. Id. at 477         .   The writ of habeas corpus functions as "an

attack by a person in custody to the legality ofthat custody," and an attempt to restore a

prisoner's good-time credits functionally serves to challenge the duration ofthat person's

time in custody; therefore, habeas corpus is the exclusive means of pursuing that relief.            1d.


at 487-88.

          Plaintifls request for restoration of good-time credits may not be granted. The

request directly challenges Plaintiffs duration of confinement, so his only proper vehicle to

pursue such reliefis by a writ ofhabeas corpus. Additionally, the Court notes that Plaintiff

recently filed a notice with the Court indicating that he has been released from prison. (Dkt.

No.26.) Thus, his claim is also moot.            Watkins v. Vasquez,45l F.   App'x429,430(sthCn.

201 1).




                                                          1
  Case 1:18-cv-00152-H Document 27 Filed 07/27/21                  Page 8 of 11 PageID 152



         C       Plaintif s civil-rights   claims for money damages and equitable relief are
                 Eeck-barred.

         A civil-rights plaintiff cannot recover monetary damages for an allegedly

unconstitufional conviction or imprisonment unless the conviction has been reversed,

invalidated, or otherwise called into quesfion by a    covrl   Heck v. Humphrey,   512U.5.477,

486-87 (1994). As a result, any plaintiff "seeking damages pursuant to $ 1983 for

unconsfitutional imprisonment [who] has not satisfied the favorable termination

requirement of Heck" is "barred from any recovery and fails to state a claim upon which

relief may be granted." Randell v. Johnson,227 F.3d 300, 301 (5th      Cf. 2000). A civil-rights

claim does not accrue until the Ilac& conditions have been satisfied.    See Wells v. Bonner, 45


F.3d 90, 94 (5th Cir. 1995).

         The Supreme Court has applied the Heck-bar to claims for equitable relief . Wilkinson

t. Dotson,5,14 U.S. 74, 82 (2005). And althovgh Heck refers specifically to claims brought

pursuant to Section 1983, the Fifth Ctcuit has also applied its holding to Bivens clarms.

Whitehurst v. Jones,278 F.     App'x. 362,363-64 (5th Cir. 2008); Cardona v. U.5.,191F. App'x.

327   , 328 (5th Cir. 2006).

         Challenges to procedural defects in the prison-disciplinary context may imply the

invalidity of prisoners' convictions or sentences. Edwards     v. Balisok, 520 U .S.   64l, 646

(1997). Additionally, for the purposes of applyng Heck, the term "conviction" includes a

decision rendered in a prison-disciplinary hearing that results in a change to the prisoner's

sentence, including a loss of good-time credits. Id. at 644.

         The Fifth Circuit has acknowledged, however, the difference befween "damages for

the deprivation of civil rights" and "damages for the deprivation of good-time credits."

Mahogany t,. Stalder, 242 F. App'x. 261,263 (5th Cir. 2007) (citing Heck, 512 U .5. at 482).

                                                   8
  Case 1:18-cv-00152-H Document 27 Filed 07/27/21                   Page 9 of 11 PageID 153



Claims regarding improper disciplinary procedures do not necessarily invalidate the

deprivation ofgood-time credits. Heck,512U.S. at483 (citing Wolfv. McDonnell,418U.5.

539    (1974)). Civil-rights claims for damages may be cognizable if the plaintifffailed to

receive a wdtten statement of the evidence relied on in a prison disciplinary proceeding.
'llhiu   tt.   Fox,294F. App'x.955,963 (5th Cir. 2008); Mahogany,242F. App'x. at263.

          ln Mahogany, where the Fifth Circuit addressed this issue as a matter of first

impression, the plaintiffbrought a civil-rights claim seeking the restoration of his good-time

sedits, the reversal of his disciplinary hearing's results, and monetary damages on the

grounds that a prison disciplinary hearing violated his due process rights because he did not

receive a written statement of the evidence relied on in the proceeding. Mahogany,242F.

App'x. at262.

          Here, Plaintiffs civil-rights claim challenging the procedural defects of his

disciplinary hearing are barred vnder Heck and Edwards. Should P1aintiff prevail on his due

process claims, his "conviction" would necessarily be invalidated on those grounds. Like

t}ne   plarntiff in Edwards, a drsmissal of Plaintiffs disciplinary hearing would necessarily

invalidate its results, including the imposed deprivation of good-time oedits. Additionaliy,

the conviction has not been overturned, invalidated, or expunged, so rtisbaredby Heck.

          Plaintiffs claims for money damages and equitable relief in the form of a facility

transfer do not satisry the criteria the Fifth Circuit established tn Mahogany and Iilhite

required to demonstrate an exception to Heck and are thus Heck-barred. Additionally,

Plaintiffs request for transfer to a lower security faciliry   is moot due to his release   from

custody.




                                                  9
 Case 1:18-cv-00152-H Document 27 Filed 07/27/21               Page 10 of 11 PageID 154



       Plaintiff acknowledges that he was provided the initial incident and DHO reports

that were relied on in his disciplinary hearings on October 1, 2015. (Dkt. No. 24 at   l.)

Then, he claims that those reports were confiscated Ilom him, but he was given amended

incident and DHO repots prior to a rehearing. (Dkt. No. 24 at 1-2.) Plaintiff argues that

his due process rights were violated because he did not receive either the initial or amended

reports within a timely fashion, which he describes as being within twenty-four hours of the

incident, and because he was refused access to the initial reports after he was given the

amended reports.

       Assuming the truth of Piaintiffs allegations, he has not alleged facts sufficient to

demonsffate that his case should be granted the exception set out rn Mahogany and Wite.

The plaintiffs in those cases received no written statements ofevidence whatsoever;

Plaintiff, on the other hand, was given written statements of the evidence both initially and

upon their amendment. He appears to base his claim on the violation of a Bureau of

Prisons rule, rather than federal law. (Dkt. No. 3 at 5.) As alleged, Plaintiffs claims for

money damages and equitable relief should not be severed from his good-time restoration

claim, and all three claims should be dismissed with prejudice until he demonstrates that the

favorable-termination requ ement of Heckhas been satisfied.

3.     Conclusion

       For the reasons stated above and as discussed in the findings, conclusions, and

recommendation of the United States Magistrate Judge, the Court finds that Plaintiffs

complaint must be dismissed for failure to state a claim upon which relief may be granted.

His claims are not stafuto(ily authorized and the Court declines to extend Bivens to a new

context to permlt them. Additionally, he seeks restolation of good-time credits, which is not


                                               10
 Case 1:18-cv-00152-H Document 27 Filed 07/27/21                  Page 11 of 11 PageID 155



available to him in a civil-rights context. Finally, his claims for monetary damages and

equitable relief are barred because Plaintiffhas not met the favorable termination

requirement of Heck.

       Thus, the Court orders that Plaintiffs complaint is dkmissed with prejudice until he

demonstrates that he has met the favorable termination requirement of Ilacft.

       This dismissal will count as a quali&ing dismissal or "strike" under 28 U.S.C. $         l9l5

and Adepegba v. Hammons, 103 F.3d 383 (5th     Ct.   1996).   See also   Lotnax v. Ortiz-Matquez,

_u.s._,      140 s.   ct. t72r   (2020).

       All relief not expressly granted and any pending motions          are denied.

       Judgment will be entered accordingly.

       So ordered.

       oatedlutyTk2ozt

                                                                         lu
                                                     J        WESLEY HENDRIX
                                                              S
                                                         ted States District Judge




                                               1i
